DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis.
In regards to dependent claim 8, the limitation recites “the signal” in line 2, in which no previous instance of “a signal” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
In regards to dependent claim 20, none of the cited prior art alone or in combination provides motivation to teach “wherein the controller is configured to: receive a first static dimension associated with the work vehicle; receive a second static dimension associated with the work vehicle; receive a first dynamic dimension associated with the work vehicle; receive a second dynamic dimension associated with the work vehicle; generate travel paths for each of the first and second static and dynamic dimensions; and transmit to the display, the greater of the travel paths for each of the first and second static and dynamic dimensions” as the references only teach systems for work vehicle display which provide operational ranges and limitations for work vehicles, as well as path determination and analysis for work vehicles, however the references fail to explicitly disclose the process for determining multiple static and dynamic paths for a work vehicle and then performing an assessment of which of those sets of path is greater for selection for final output to the display in conjunction with the limitations of claim 19 with which it depends regarding the process guidance display for a work vehicle.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establIshng a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 2018/0072542 A1, hereinafter referenced “Ish”) in view of Collins (US 2011/0196565 A1, hereinafter referenced “Collins”).

In regards to claim 1. Ish discloses a work vehicle guidance display system (Ish, Abstract) comprising: 
-at least one imaging device disposed on a work vehicle (Ish, paragraph [0018]; Reference discloses movie camera 20 as an imaging section for picking up the state of a lifting cargo in real time is attached at boom head 144 at the leading end of leading end boom 143); 
-a display disposed in the work vehicle configured to display images from the imaging device (Ish, paragraph [0016]; Reference discloses in cabin 16, display 30 is disposed as a display section that displays a moving image (real time image) picked up with movie camera 20 described later); 



-and display on the display a field of view with a first machine travel path based on the static dimension and a second machine travel path based on the dynamic dimension (Ish, Figs. 4 and 5 and paragraph [0024]; Reference discloses next, the step of performing coordinate conversion and drawing movement limitation line L1 in an image is described. As illustrated in FIGS. 4 and 5, image controller 50 superimposes and displays obtained movement limitation line L1 on an image displayed on display 30. Specifically, image controller 50 converts the coordinate (relative coordinate system) of movement limitation line L1 to the absolute coordinate system to which picked-up image G1 belongs, and superimposes and displays on picked-up image G1 movement limitation line L1. Fig. 4 illustrates the first machine travel path based on static dimension regarding the Load line 2 of the own crane and a second machine travel path based on the dynamic dimension relates to the movement limitation line L1A of the another crane ).  
Ish does not disclose but Collins teaches
-and a controller (Collins, Fig. 1; Processor 28) configured to: select a field of view of the imaging device to display (Collins, paragraph [0020]; Reference discloses FIGS. 2A through 2E show plan views of a field 4 (interpreted as selected field of view) as viewed on a GUI within screen borders 6 being worked by a tractor 3 towing an implement 5 (collectively a vehicle 7) using the contour path locking Subsystem 2 of the present invention);
-receive a static dimension associated with the work vehicle (Collins, paragraph [0022]; Reference discloses as the vehicle is following the A-B point row pre-planned paths 10, as denoted on-screen by an A-B guidance mode symbol 79, it may at any point choose to continue following the pre-planned path, or deviate from that path, as denoted by the decision arrows 11. The pre-planned path interpreted as the static dimension associated with the work vehicle); 
-receive a dynamic dimension associated with the work vehicle (Collins, paragraph [0022]; Reference discloses as the vehicle is following the A-B point row pre-planned paths 10, as denoted on-screen by an A-B guidance mode symbol 79, it may at any point choose to continue following the pre-planned path, or deviate from that path, as denoted by the decision arrows 11. FIG. 2B demonstrates a vehicle as it deviates from the pre-planned path 10 and initiates the contour-tracking mode as denoted on screen by a contour guidance mode symbol or screen item 80. The tractor follows the deviated path 12, and the guidance system 24 records the path as traveled by the vehicle 7. The deviated path 12 interpreted as  the dynamic dimension associated with the vehicle as the path changes from the pre-planned path based on movement of the tractor); 

Ish and Collins are combinable because they are in the same field of endeavor regarding vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the traveling cranes method of Ish to include the guidance path selection features of Collins in order to provide the user with a system for monitoring traveling cranes via various information provided in a superimposed display format as taught by Ish while incorporating the guidance path selection features of Collins in order to allow for tools for guiding a piece of equipment through an operation for path navigation where the software allows for locking into a specified route without further deviating from the designated path thus avoiding collisions and improving safety applicable to the crane vehicle taught in Ish.

In regards to claim 2. Ish in view of Collins teach the system of claim 1. 
Ish further discloses
-wherein the work vehicle comprises a first fixed portion and a second moveable portion, the first fixed portion having the static dimension and the second moveable portion having the dynamic dimension (Ish, Fig. 1 and paragraphs [0015] and [0016]; Reference at paragraph [0015] discloses as illustrated in FIG. 1, rough terrane crane 1 of the present embodiment includes vehicle body 10 that serves as the main body part of a vehicle having a travelling function (interpreted as the work vehicle having a first fixed portion being a static dimension). Paragraph [0016] discloses slewing base 12 includes a pinion gear to which the power of a slewing motor is transmitted, and slewing base 12 turns about the slewing axis when the pinion gear engages with a circular gear provided in vehicle body 10 (the slewing base 12 interpreted as the second moveable portion in relation to the vehicle body as it has a dynamic dimension based on being able to turn about its axis).  

In regards to claim 3. Ish in view of Collins teach the system of claim 2.
Ish further discloses
-wherein the controller is configured to display a first travel path for the first fixed portion and a second travel path for the second moveable portion (Ish, Figs. 4 and 5 and paragraph [0024]; Reference discloses next, the step of performing coordinate conversion and drawing movement limitation line L1 in an image is described. As illustrated in FIGS. 4 and 5, image controller 50 superimposes and displays obtained movement limitation line L1 on an image displayed on display 30. Specifically, image controller 50 converts the coordinate (relative coordinate system) of movement limitation line L1 to the absolute coordinate system to which picked-up image G1 belongs, and superimposes and displays on picked-up image G1 movement limitation line L1. Fig. 4 illustrates the first machine travel path based on static dimension regarding the Load line 2 of the own crane and a second machine travel path based on the dynamic dimension relates to the movement limitation line L1A of the another crane, as both cranes possess the static first fixed portion and dynamic second moveable portion with regards to the vehicle body 10 and the slewing base 12).  

In regards to claim 4. Ish in view of Collins teach the system of claim 3.
Ish further discloses
-wherein the first travel path displayed on the display changes depending upon the movement of the first fixed portion (Ish, paragraph [0030]; Reference discloses “Variation of moving direction and moving amount of boom (movement vector)”: this corresponds to variation of the moving direction and the moving amount of booms 14 of the own machine and another machine, and is computed in crane controller 40 or image controller 50. A variation of the movement vector can be expressed by forming an after-image of the movement vector, by displaying a vector obtained by computing the variation amount, or the like. The booms 14 are connected to the previously disclosed static or fixed vehicle body 10 and the dynamic and moveable portion slewing base 12 and thus the displayed image with movement limitation lines and vectors of each crane represent the travel paths for the body and crane as the vehicle body has a travelling function as previously disclosed in paragraph [0015])   

In regards to claim 5. Ish in view of Collins teach the system of claim 4.
Ish further discloses
-wherein the second travel path displayed on the display changes depending upon the movement of the second moveable portion and the first fixed portion (Ish, paragraph [0030]; Reference discloses “Variation of moving direction and moving amount of boom (movement vector)”: this corresponds to variation of the moving direction and the moving amount of booms 14 of the own machine and another machine, and is computed in crane controller 40 or image controller 50. A variation of the movement vector can be expressed by forming an after-image of the movement vector, by displaying a vector obtained by computing the variation amount, or the like. The booms 14 are connected to the previously disclosed static or fixed vehicle body 10 and the dynamic and moveable portion slewing base 12 and thus the displayed image with movement limitation lines and vectors of each crane represent the travel paths for the body and crane as the vehicle body has a travelling function as previously disclosed in paragraph [0015]).  

In regards to claim 6. Ish in view of Collins teach the system of claim 2.
Ish further discloses
-wherein the movement of the second moveable portion is determined using a rotation sensor associated with the work vehicle, the rotation sensor determining a rotation angle (Ish, paragraphs [0019] and [0020]; Reference at [0019] disclose crane orientation detector 41 (interpreted as rotation sensor) detects the slewing, raising, lowering, extending, contracting, outrigger projection and the like (interpreted as determined rotation angle).  Paragraph [0020] discloses crane controller 40 detects the orientation of the crane in response to a signal from orientation detector 41. Crane controller 40 controls the crane in response to an operation signal from an operation lever (not illustrated in the drawing)).  

In regards to claim 7. Ish in view of Collins teach the system of claim 1.
Ish further discloses
-further comprising an inertial measurement unit associated with the work vehicle, the inertial measurement unit sensing at least one of pitch, yaw and roll of the work vehicle (Ish, paragraphs [0019] and [0020]; Reference at [0019] disclose crane orientation detector 41 (interpreted as analogous to IMU) detects the slewing, raising, lowering, extending, contracting, outrigger projection and the like (interpreted pitch or yaw or roll regarding orientation).  Paragraph [0020] discloses crane controller 40 detects the orientation of the crane in response to a signal from orientation detector 41. Crane controller 40 controls the crane in response to an operation signal from an operation lever (not illustrated in the drawing)).  

In regards to claim 8. Ish in view of Collins teach the system of claim 7.
Ish further discloses
-wherein the controller is configured to generate the first and second travel paths using the signal from the inertial measurement unit (Ish, paragraphs [0020] and [0021]; Reference at [0020] discloses crane controller 40 detects the orientation of the crane in response to a signal from orientation detector 41. Crane controller 40 controls the crane in response to an operation signal from an operation lever (not illustrated in the drawing). Paragraph [0021] discloses image controller 50 superimposes and displays information about another mobile crane received from the other mobile crane on the image of display 30. More specifically, image controller 50 performs a step of computing a movement limitation line of the own machine or/and another machine, a step of computing a picked-up image range, and a step of performing coordinate conversion and drawing a movement limitation line in the image. The use of the crane controller information for the subsequent image controller display of movement limitation lines for the cranes is interpreted as wherein the controller is configured to generate the first and second travel paths using the signal from the inertial measurement unit).  
In regards to claim 13. Ish in view of Collins teach the system of claim 1.
Ish does not disclose but Collins teaches
-wherein the display is at least one of a plasma display panel, liquid crystal display panel, light-emitting diode, or holographic projection (Collins, paragraph [0019]; Reference discloses the GUI 34 can include any suitable display device, such as a monitor or an LED display).  
Ish and Collins are combinable because they are in the same field of endeavor regarding vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the traveling cranes method of Ish to include the guidance path selection features of Collins in order to provide the user with a system for monitoring traveling cranes via various information provided in a superimposed display format as taught by Ish while incorporating the guidance path selection features of Collins in order to allow for tools for guiding a piece of equipment through an operation for path navigation where the software allows for locking into a specified route without further deviating from the designated path thus avoiding collisions and improving safety applicable to the crane vehicle taught in Ish.

In regards to claim 14. Ish in view of Collins teach the system of claim 1.
Ish and Collins does not disclose but Naka teaches
-wherein the imaging device is disposed to provide at least one of a forward field of view, rearward field of view, and opposing side fields of view (Naka, paragraph [0048]; Reference discloses FIG. 5 is a schematic diagram illustrating regions which are captured by a plurality of image capturing devices 11 to 16 and a bird's eye image 200 which is generated based on the information of the images captured by the plurality of image capturing devices 11 to 16. The bird’s eye image interpreted as the image results from the imaging devices disposed to capture forward, rear, and opposing side views).  
Ish and Naka are also combinable because they are in the same field of endeavor regarding vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the traveling cranes method of Ish, in view of the guidance path selection features of Collins, to include the periphery monitoring features of Naka in order to provide the user with a system for monitoring traveling cranes via various information provided in a superimposed display format as taught by Ish while incorporating the guidance path selection features of Collins in order to allow for tools for guiding a piece of equipment through an operation for path navigation where the software allows for locking into a specified route without further deviating from the designated path. Furthermore, incorporating the periphery monitoring features of Naka allows for use of radar devices and multiple cameras providing a complete view of the vehicle surroundings in addition to alarm control for selectively notifying the operator of surrounding conditions reducing the possibility of the operator feeling troubled while loading a work vessel applicable to the improvement of safety in work vehicles as taught in Ish and Collins.

In regards to claim 15. Ish in view of Collins teach the system of claim 1.
Ish further discloses
-wherein the controller is configured to determine an operating state of the vehicle in response to the static dimension and dynamic dimension (Ish, paragraph [0039]; Reference discloses image controller 50 superimposes and displays an operational radius and a lifting cargo 90 load of other mobile crane 1A on the image as the information about other mobile crane 1A. With this configuration, the state of other mobile crane 1A can he confirmed with specific numerical values by visually recognizing display 30, and accordingly, together with the image that can he intuitively determined, the state of other mobile crane 1A can be further easily determined).  

In regards to claim 16. Ish in view of Collins teach the system of claim 1.
Ish further discloses
-wherein the controller is configured to display the future position of the work vehicle in response to the static dimension and dynamic dimension (Ish, paragraph [0034] and [0035]; Reference at [0034] discloses the movable range data in the entire perimeter with respect to the present lifting cargo weight (which include movement limitation line L1 and load rate line L2), and the present orientation state (operational radius, lifting height, slewing angle, lifting cargo weight and the like) of the cranes are exchanged between the cranes.  Paragraph [0035] discloses Further, the operating direction and the moving amount (operating amount) are displayed with an arrow (vector). With the arrow displayed in this manner, the synchronization can be recognized when the vectors of own crane 1 and other crane 1A coincide with each other. Providing the movement lines and the overall range of operation is interpreted as displaying future position of the work vehicle regarding the static and dynamic dimensions).
In regards to claim 17. Ish in view of Collins teach the system of claim 1.
Ish further discloses
-wherein the controller is configured to receive a velocity of the work vehicle (Ish, paragraph [0039]; Reference discloses image controller 50 superimposes and displays on the image a moving direction and a moving amount of a boom end of other mobile crane 1A while changing the moving direction and the moving amount of the boom end of other mobile crane 1A on a time-series basis. With this configuration, the variation of the moving direction and/or the moving speed can be visually recognized, and accordingly synchronization can he easily established even when the moving direction and/or the moving speed is changed)  

In regards to claim 19. Ish discloses a work vehicle guidance display system (Ish, Abstract) comprising: 
-at least one imaging device disposed on a work vehicle (Ish, paragraph [0018]; Reference discloses movie camera 20 as an imaging section for picking up the state of a lifting cargo in real time is attached at boom head 144 at the leading end of leading end boom 143); 
-a display disposed in the work vehicle configured to display images from the imaging device (Ish, paragraph [0016]; Reference discloses in cabin 16, display 30 is disposed as a display section that displays a moving image (real time image) picked up with movie camera 20 described later); 



-generate a first machine travel path based on the static dimension and a second machine travel path based on the dynamic dimension (Ish, Figs. 4 and 5 and paragraph [0024]; Reference discloses next, the step of performing coordinate conversion and drawing movement limitation line L1 in an image is described. As illustrated in FIGS. 4 and 5, image controller 50 superimposes and displays obtained movement limitation line L1 on an image displayed on display 30. Specifically, image controller 50 converts the coordinate (relative coordinate system) of movement limitation line L1 to the absolute coordinate system to which picked-up image G1 belongs, and superimposes and displays on picked-up image G1 movement limitation line L1. Fig. 4 illustrates the first machine travel path based on static dimension regarding the Load line 2 of the own crane and a second machine travel path based on the dynamic dimension relates to the movement limitation line L1A of the another crane); 
-and transmit to the display, the greater of the first machine travel path or the second machine travel path (Ish, Figs. 4 and 5 and paragraph [0039]; Reference discloses mage controller 50 superimposes and displays a movement limitation line of lifting cargo 90 of other mobile crane 1A on the image of display 30 as the information about other mobile crane 1A. With this configuration, movement limitation line L1 of other mobile crane 1A can be easily determined by visually recognizing display 30, and accordingly the cooperative lifting can be performed in a safe range of both mobile cranes 1 and 1A. Fig. 4 illustrates the first machine travel path based on static dimension regarding the Load line 2 of the own crane and a second machine travel path based on the dynamic dimension relates to the movement limitation line L1A of the another crane and thus represents either the greater first or second machine travel paths).  
Ish does not disclose but Collins teaches
-and a controller (Collins, Fig. 1; Processor 28) configured to: select a field of view of the imaging device to display (Collins, paragraph [0020]; Reference discloses FIGS. 2A through 2E show plan views of a field 4 (interpreted as selected field of view) as viewed on a GUI within screen borders 6 being worked by a tractor 3 towing an implement 5 (collectively a vehicle 7) using the contour path locking Subsystem 2 of the present invention); 
-receive a static dimension associated with the work vehicle (Collins, paragraph [0022]; Reference discloses as the vehicle is following the A-B point row pre-planned paths 10, as denoted on-screen by an A-B guidance mode symbol 79, it may at any point choose to continue following the pre-planned path, or deviate from that path, as denoted by the decision arrows 11. The pre-planned path interpreted as the static dimension associated with the work vehicle);
-receive a dynamic dimension associated with the work vehicle (Collins, paragraph [0022]; Reference discloses as the vehicle is following the A-B point row pre-planned paths 10, as denoted on-screen by an A-B guidance mode symbol 79, it may at any point choose to continue following the pre-planned path, or deviate from that path, as denoted by the decision arrows 11. FIG. 2B demonstrates a vehicle as it deviates from the pre-planned path 10 and initiates the contour-tracking mode as denoted on screen by a contour guidance mode symbol or screen item 80. The tractor follows the deviated path 12, and the guidance system 24 records the path as traveled by the vehicle 7. The deviated path 12 interpreted as  the dynamic dimension associated with the vehicle as the path changes from the pre-planned path based on movement of the tractor); 
Ish and Collins are combinable because they are in the same field of endeavor regarding vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the traveling cranes method of Ish to include the guidance path selection features of Collins in order to provide the user with a system for monitoring traveling cranes via various information provided in a superimposed display format as taught by Ish while incorporating the guidance path selection features of Collins in order to allow for tools for guiding a piece of equipment through an operation for path navigation where the software allows for locking into a specified route without further deviating from the designated path thus avoiding collisions and improving safety applicable to the crane vehicle taught in Ish.

Claims 9, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 2018/0072542 A1) in view of Collins (US 2011/0196565 A1) in further view of Nakanishi (US 2014/0347483 A1, hereinafter referenced “Naka”).

In regards to claim 9. Ish in view of Collins teach the system of claim 1.
Ish further discloses
-wherein the controller is configured to recognize an obstacle within the field of view and provide a first warning to an operator of the work vehicle if the obstacle is within the first machine travel path of the work vehicle (Naka, paragraph [0087]; Reference discloses in this way, the display control unit 140 may notify the existence of the object in the periphery of the dump truck 1 as an alarm to the operator of the dump truck 1 by displaying the mark representing the object existing in the periphery of the dump truck 1 on the monitor 50 based on the object position information as the dump truck moves as disclosed previously in paragraph [0005]).  
Ish and Collins are combinable because they are in the same field of endeavor regarding vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the traveling cranes method of Ish to include the guidance path selection features of Collins in order to provide the user with a system for monitoring traveling cranes via various information provided in a superimposed display format as taught by Ish while incorporating the guidance path selection features of Collins in order to allow for tools for guiding a piece of equipment through an operation for path navigation where the software allows for locking into a specified route without further deviating from the designated path thus avoiding collisions and improving safety applicable to the crane vehicle taught in Ish.
Ish and Naka are also combinable because they are in the same field of endeavor regarding vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the traveling cranes method of Ish, in view of the guidance path selection features of Collins, to include the periphery monitoring features of Naka in order to provide the user with a system for monitoring traveling cranes via various information provided in a superimposed display format as taught by Ish while incorporating the guidance path selection features of Collins in order to allow for tools for guiding a piece of equipment through an operation for path navigation where the software allows for locking into a specified route without further deviating from the designated path. Furthermore, incorporating the periphery monitoring features of Naka allows for use of radar devices and multiple cameras providing a complete view of the vehicle surroundings in addition to alarm control for selectively notifying the operator of surrounding conditions reducing the possibility of the operator feeling troubled while loading a work vessel applicable to the improvement of safety in work vehicles as taught in Ish and Collins.

In regards to claim 10. Ish in view of Collins teach the system of claim 1.
Ish and Collins does not disclose but Naka teaches
-wherein the controller is configured to recognize an obstacle within the field of view and provide a second warning to an operator of the work vehicle if the obstacle is within the Naka, paragraph [0089]; reference discloses the alarm control unit 150 which acquires the information of the object generates, for example, an alarm sound using the alarm sounding device 51. Further, the alarm control unit 150 transmits an instruction for displaying a mark as control information to the display control unit 140. The display control unit 140 which receives the instruction displays a mark corresponding to the detected object in the bird's eye image 200 displayed on the monitor 50. The second alarm regarding sound or display with respect to the obstacle in the bird’s eye image interpreted as wherein the controller is configured to recognize an obstacle within the field of view and provide a second warning to an operator of the work vehicle if the obstacle is within the machine travel path of the work vehicle).  
Naka does not explicitly disclose
-second (machine travel path) (However the secondary reference Ish, previously details in Figs. 4 and 5 and paragraph [0024], the step of performing coordinate conversion and drawing movement limitation line L1 in an image is described. As illustrated in FIGS. 4 and 5, image controller 50 superimposes and displays obtained movement limitation line L1 on an image displayed on display 30. Fig. 4 illustrates the first machine travel path based on static dimension regarding the Load line 2 of the own crane and a second machine travel path based on the dynamic dimension relating to the movement limitation line L1A of the another crane)
Ish and Naka are also combinable because they are in the same field of endeavor regarding vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the traveling cranes method of Ish, in view of the guidance path selection features of Collins, to include the periphery monitoring features of Naka in order to provide the user with a system for monitoring traveling cranes via various information provided in a superimposed display format as taught by Ish while incorporating the guidance path selection features of Collins in order to allow for tools for guiding a piece of equipment through an operation for path navigation where the software allows for locking into a specified route without further deviating from the designated path. Furthermore, incorporating the periphery monitoring features of Naka allows for use of radar devices and multiple cameras providing a complete view of the vehicle surroundings in addition to alarm control for selectively notifying the operator of surrounding conditions reducing the possibility of the operator feeling troubled while loading a work vessel applicable to the improvement of safety in work vehicles as taught in Ish and Collins.

In regards to claim 12. Ish in view of Collins teach the system of claim 1.
Ish and Collins does not disclose but Naka teaches
-further comprising an obstacle detection sensor disposed on the work vehicle, the obstacle detection configured to detect presence of an obstacle within the machine travel path (Naka, paragraph [0067]; Reference discloses the radar device 21 is disposed toward the diagonally forward left side and the radar device 22 (interpreted as obstacle detection sensor) is disposed toward the diagonally forward right side. Specifically, as illustrated in FIG. 7, the irradiation center axis C21 of the radar device 21 in the horizontal direction is inclined by 45° toward the left side of the dump truck 1 in the counter-clockwise direction from the reference axis as the reference axis inside the center plane (hereinafter, referred to as an appropriate vehicle center plane) C of the dump truck 1….With such a configuration, it is possible to detect all obstacles in a front region from the front end of the dump truck 1 (interpreted as detecting presence of an obstacle within the machine)).  
Ish and Naka are also combinable because they are in the same field of endeavor regarding vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the traveling cranes method of Ish, in view of the guidance path selection features of Collins, to include the periphery monitoring features of Naka in order to provide the user with a system for monitoring traveling cranes via various information provided in a superimposed display format as taught by Ish while incorporating the guidance path selection features of Collins in order to allow for tools for guiding a piece of equipment through an operation for path navigation where the software allows for locking into a specified route without further deviating from the designated path. Furthermore, incorporating the periphery monitoring features of Naka allows for use of radar devices and multiple cameras providing a complete view of the vehicle surroundings in addition to alarm control for selectively notifying the operator of surrounding conditions reducing the possibility of the operator feeling troubled while loading a work vessel applicable to the improvement of safety in work vehicles as taught in Ish and Collins.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 2018/0072542 A1) in view of Collins (US 2011/0196565 A1) in further view of Shintani (US 2018/0094408 A1, hereinafter referenced “Shin”)

In regards to claim 11. Ish in view of Collins teach the system of claim 1.
Ish further discloses
-wherein the controller is configured to transmit the field of view from the imaging device, the static dimension and the dynamic dimension to an (Ish, Figs. 4 and 5 and paragraph [0024]; Reference discloses next, the step of performing coordinate conversion and drawing movement limitation line L1 in an image is described. As illustrated in FIGS. 4 and 5, image controller 50 (interpreted as off board processor as its associated with superimposes and displays obtained movement limitation line L1 on an image displayed on display 30. Specifically, image controller 50 converts the coordinate (relative coordinate system) of movement limitation line L1 to the absolute coordinate system to which picked-up image G1 belongs, and superimposes and displays on picked-up image G1 movement limitation line L1. Fig. 4 illustrates the first machine travel path based on static dimension regarding the Load line 2 of the own crane and a second machine travel path based on the dynamic dimension relates to the movement limitation line L1A of the another crane ).  
Ish and Collins does not disclose but Shin teaches
-offboard (processor) (Shin, paragraphs [0097] and [0098]; Reference at paragraph [0097] discloses although the display unit 29 is mounted on the excavator 100 in the embodiment, there is no limitation thereto. When a working machine such as the excavator 100 is remotely operated from a remote operation room, a display device corresponding to the display unit 29 is provided in the remote operation room. Paragraph [0098] discloses a display device including the display device 280 corresponding to the display unit 29 is disposed anteriorly to the operator's seat 140. The display controller 28 may be provided to the remote operation room 300, or may be provided to the excavator 100. Fig. 3 illustrates the excavator with the displayed guidance image).
 Ish and Collins are combinable because they are in the same field of endeavor regarding vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the traveling cranes method of Ish to include the guidance path selection features of Collins in order to provide the user with a system for monitoring traveling cranes via various information provided in a superimposed display format as taught by Ish while incorporating the guidance path selection features of Collins in order to allow for tools for guiding a piece of equipment through an operation for path navigation where the software allows for locking into a specified route without further deviating from the designated path thus avoiding collisions and improving safety applicable to the crane vehicle taught in Ish.
Ish and Shin are also combinable because they are in the same field of endeavor regarding work vehicle display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the traveling cranes method of Ish, in view of the guidance path selection features of Collins, to include the work machine display features of Shin in order to provide the user with a system for monitoring traveling cranes via various information provided in a superimposed display format as taught by Ish while incorporating the guidance path selection features of Collins in order to allow for tools for guiding a piece of equipment through an operation for path navigation where the software allows for locking into a specified route without further deviating from the designated path. Furthermore, incorporating the work machine display features of Shin allows for detecting tilt of a work machine and providing of monitor display features wither within the work vehicle or remotely from an operator room for improved tilt monitoring accuracy applicable to the improvement of safety in work vehicles as taught in Ish and Collins.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 2018/0072542 A1) in view of Nakanishi (US 2014/0347483 A1).

In regards to claim 18. Ish discloses a method for displaying work vehicle travel paths (Ish, paragraph [0021]), the method comprising: 

-generating, with the controller, a first machine travel path based on a static dimension associated with the work vehicle (Ish, Figs. 4 and 5 and paragraph [0024]; Reference discloses next, the step of performing coordinate conversion and drawing movement limitation line L1 in an image is described. As illustrated in FIGS. 4 and 5, image controller 50 superimposes and displays obtained movement limitation line L1 on an image displayed on display 30. Specifically, image controller 50 (interpreted as controller) converts the coordinate (relative coordinate system) of movement limitation line L1 to the absolute coordinate system to which picked-up image G1 belongs, and superimposes and displays on picked-up image G1 movement limitation line L1. Fig. 4 illustrates the first machine travel path based on static dimension regarding the Load line 2 of the own crane); 
-generating, with the controller, a second machine travel path based on a dynamic dimension associated with the work vehicle (Ish, Figs. 4 and 5 and paragraph [0024]; Reference discloses next, the step of performing coordinate conversion and drawing movement limitation line L1 in an image is described. As illustrated in FIGS. 4 and 5, image controller 50 superimposes and displays obtained movement limitation line L1 on an image displayed on display 30. Specifically, image controller 50 (interpreted as controller)  converts the coordinate (relative coordinate system) of movement limitation line L1 to the absolute coordinate system to which picked-up image G1 belongs, and superimposes and displays on picked-up image G1 movement limitation line L1. Fig. 4 illustrates a second machine travel path based on the dynamic dimension relates to the movement limitation line L1A of the another crane ); 
-and displaying, on a display within work vehicle, the field of view with the first machine travel path and the second machine travel path ((Ish, Figs. 4 and 5 and paragraph [0024]; Reference discloses next, the step of performing coordinate conversion and drawing movement limitation line L1 in an image is described. As illustrated in FIGS. 4 and 5, image controller 50 superimposes and displays obtained movement limitation line L1 on an image displayed on display 30. Specifically, image controller 50 converts the coordinate (relative coordinate system) of movement limitation line L1 to the absolute coordinate system to which picked-up image G1 belongs, and superimposes and displays on picked-up image G1 movement limitation line L1. Fig. 4 illustrates the first machine travel path based on static dimension regarding the Load line 2 of the own crane and a second machine travel path based on the dynamic dimension relates to the movement limitation line L1A of the another crane ).
Ish does not disclose but Naka teaches
-selecting, with a controller on the work vehicle, a field of view from a plurality of imaging devices associated with the work vehicle (Naka, paragraphs [0060]; Reference discloses the controller 100 may obtain an image which is seen from the bird's eye position toward the ground surface by the first image capturing device 11 to the fifth image capturing device 15 and hence may capture a subject (hereinafter, referred to as an appropriate object) such as a vehicle existing on the ground surface in a broad range. The birds eye view with changing viewpoint based on the images captured from different cameras which is generated by the controller 100 is interpreted as selecting, with a controller on the work vehicle, a field of view from a plurality of imaging devices associated with the work vehicle); 
Ish and Naka are combinable because they are in the same field of endeavor regarding vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the traveling cranes method of Ish to include the periphery monitoring features of Naka in order to provide the user with a system for monitoring traveling cranes via various information provided in a superimposed display format as taught by Ish while incorporating the periphery monitoring features of Naka to allow for use of radar devices and multiple cameras providing a complete view of the vehicle surroundings in addition to alarm control for selectively notifying the operator of surrounding conditions reducing the possibility of the operator feeling troubled while loading a work vessel applicable to the improvement of safety in work vehicles as taught in Ish.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619